                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TYLER STANLEY,

          Plaintiff,                                                      ORDER
    v.
                                                                      19-cv-132-wmc
 JON KIND,

          Defendant.


         On March 1, 2019, I entered an order giving plaintiff Tyler Stanley until March 22,

2019, to submit the $2.46 initial partial payment of the $350.00 fee for filing this case. Now

plaintiff has filed a motion to be exempt from paying the initial partial filing. Dkt. 6.

         Based on the documentation that plaintiff has provided to the court, it appears that

plaintiff presently has no means with which to pay the filing fee or to make an initial partial

payment. Under these circumstances, plaintiff is not required to make an initial partial

payment. 28 U.S.C. § 1915(b)(4). But plaintiff is advised that the full $350 filing fee for

indigent litigants remains plaintiff’s obligation, even if this court ultimately determines that

plaintiff’s complaint cannot go forward. See 28 U.S.C. § 1915A.

         Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                    ORDER

IT IS ORDERED that:

1. I find that plaintiff Tyler Stanley has no means to pay his initial partial payment of
   the filing fee. However, plaintiff remains responsible for paying the $350 filing fee.

2. No further action will be taken in this case until the court has screened the
   complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2).
   Once the screening process is complete, a separate order will issue.

Entered this 5th day of March, 2019.

                             BY THE COURT:


                             /s/
                             PETER OPPENEER
                             Magistrate Judge




                                        2
